Supplement dated September 14, 2012 to the Prospectus for Principal Variable Contracts Funds, Inc. dated April 30, 2012 (as supplemented on June 15, 2012) (Not all Accounts are offered in all variable annuity and variable life insurance contracts.) This supplement updates information currently in the Prospectus. Retain this supplement with the Prospectus. ADDITIONAL INFORMATION ABOUT INVESTMENT STRATEGIES AND RISKS In the table, add a row for “Commodity-Related Investments.” For this new row, under the column heading “Asset Allocation” add “Non-Principal” and for all other columns, add “Not Applicable.” After the paragraph titled “Bank Loans (also known as Senior Floating Rate Interest),” add the following paragraph: Commodity-Related Investments The value of commodities investments will generally be affected by overall market movements and factors specific to a particular industry or commodity, which may include weather, embargoes, tariffs, and health, political, international and regulatory developments. Economic and other events (whether real or perceived) can reduce the demand for commodities, which may reduce market prices and cause the value of fund shares to fall. The frequency and magnitude of such changes cannot be predicted. Exposure to commodities and commodities markets may subject a fund to greater volatility than investments in traditional securities. No active trading market may exist for certain commodities investments, which may impair the ability of a fund to sell or to realize the full value of such investments in the event of the need to liquidate such investments. In addition, adverse market conditions may impair the liquidity of actively traded commodities investments. Certain types of commodities instruments (such as commodity swaps) are subject to the risk that the counterparty to the instrument will not perform or will be unable to perform in accordance with the terms of the instrument.
